Order denying motion to open defendant’s default and to vacate judgment reversed upon the law and the facts, without costs, and motion granted, upon condition that within five days from the entry of the order herein defendant pay the taxable costs to date, amounting to twenty dollars and thirteen cents, and give a bond with corporate surety in the sum of five hundred dollars to secure the payment of any judgment that plaintiff may obtain against him; otherwise, order affirmed, with ten dollars costs and disbursements. We are of opinion, upon the facts disclosed in this case, that defendant should be given an opportunity to present his case. Young, Kapper, Hagarty, Seeger and Carswell, JJ., concur.